DETAILED ACTION
Application 16/337626, “LITHIUM SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 4/4/17 and claims priority from a foreign application filed on 10/18/16. 
This Office Action on the merits is in response to communication filed on 11/23/20.  

Response to Arguments
Applicant’s arguments filed on 11/23/20 have been fully considered, but are not persuasive.  Applicant presents the following arguments.  
Kim paragraph [0056] provides a variety of examples of generally-used carbons of which soft carbon is only one.  Applicant’s paragraph [0033] teaches that not any carbon will produce the claimed invention noting that soft carbon, specifically, has an absorption reaction with lithium ions.  Applicant argues that since Kim does not distinguish soft carbon from the other Kim disclosed carbons, Kim does not anticipate the claimed invention at least because it is not “clear that the missing descriptive matter is necessarily present in the thing described in the reference (remarks at page 6).  In response, as described in MPEP 2131.05, “Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102… A reference may be directed to an entirely different problem than the one addressed by the inventor…  yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims”.  In this case, Kim paragraph [0065] clearly teaches the use of “soft carbon” as a suitable embodiment of the “generally-used carbon” and thus anticipates the use of “soft carbon”.  No teaching that soft carbon is preferable or more desired than other named embodiments is necessary to support a prima facie case of anticipation.  The Office has previously made the case that the use of soft carbon processed as described in the art rejection yields claimed properties to which Kim is silent.  Applicant has not rebutted this position with persuasive evidence, therefore, the argument has not been found persuasive.

Applicant’s respectfully asks the Examiner to clarify if the Office action is relying on common knowledge or taking official notice beyond citing applicant’s specification (instant specification p5:13-18; as published paragraph [0032]) to allege that ‘generally performing an aging process of less than 1440 minutes on a battery including such materials results in the formation of a byproduct having an average particle size (D50) of 10 nm to 70 nm’.  In response, the Office is not relying on common knowledge or taking official notice.  Instead, the Office has relied on the above cited section of the instant specification to explain why the product taught by Kim would be expected to have properties to which Kim is silent in support of the prima facie case of anticipation presented in the art rejections.  Recognition of the property to which the prior art is silent is not required; therefore, no official notice or additional reference is required.  MPEP 2112 II states, “There is no requirement that a person of ordinary skill in the art 

Applicant notes that had any of the cited references actually disclosed the claimed byproduct, a range disclosed by the prior art would need to provide values lying within the claimed range to support a prima facie case of anticipation.  In response, the Office has acknowledged the prior art to be silent as to a claimed characteristic as described in the art rejections in detail.  Therefore the prior art cannot discuss a specific range to compare to the claimed range, rendering the argument moot.

As to claim 3, even assuming arguendo that the cited portions of Kim inherently discloses the claimed byproducts (which Applicant does not concede), it should not follow that Kim inherently or otherwise discloses the specific byproduct ranges recited in claim 3. In particular, “the byproduct comprises 2.375 at% to 2.625 at% of LiF and 0.9975 at% to 1.1025 at% of F—P and C as recited in claim 3 (remarks at page 8).  Applicant further argues that “the at% range of byproducts would appear to vary depending on various factors not addressed by the Office action” (remarks at page 9).  In response, once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2015/076575 published 5/28/15; citations taken from US 2016/0293923).
Regarding claim 1-3, Kim teaches a lithium secondary battery (Figure 1, paragraph [0013]), comprising a negative electrode comprising a negative electrode 

Kim is silent as to the negative electrode comprising a byproduct having a particle size (D50) of 10 nm to 70 nm, as to claim 2 wherein the byproduct comprises C, F--P, and LiF, and as to claim 3 wherein the byproduct comprises 2.375 at % to 2.625 at % of LiF and 0.9975 at % to 1.1025 at % of F--P and C. 
However, as described in MEP 2112 III, a rejection under 35 USC 102/103 can be made when the prior art seems to be identical to the claimed invention, but is silent as to an inherent characteristic.  A basis in fact and/or technical reasoning to reasonably support such a determination is required.  
In this case, applicant’s specification suggests that performing an aging process of less than 1440 minutes on a battery including such materials results in the formation of a byproduct having an average particle size (D50) of 10 nm to 70 nm (instant specification p5:13-18; as published paragraph [0032]).  
Although Kim is silent as to the presence of the claimed byproduct, Kim does teach preparing the battery including soft carbon anode active material (paragraph [0056]), LiPF6 salt in electrolytic solution (paragraph [0062]), and using a first aging process for a time greater than 480 minutes and less than 1440 minutes (paragraph [0086]).  Thus, the reactable constituents include lithium, soft carbon and phosphorous, as required to form the claimed byproducts C, F--P, and LiF, and the ageing process time is within the range suggested by applicant to be effective for forming the claimed 
It is noted that there is no requirement that the prior art recognize the presence of the byproduct, found to be a consequence of the disclosed battery manufacturing technique (MPEP 2112 II).

Regarding claims 5-8, Kim remains as applied to claim 1.  Claims 5-8 describe in detail an activating and aging process which is used in producing the lithium secondary battery.  However, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
In this case, the product claimed and that of Kim appear to be substantially identical at least because Kim teaches all of the elements of the claimed product with the exception of the byproduct, but the activation/aging process taught by Kim lies within the scope of that suggested by applicant to be effective for forming the claimed byproduct as described in detail in the rejection of claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (WO 2015/076575; citations taken from US 2016/0293923) and An (US 2015/0263336).
Regarding claim 4, Kim does not appear to teach wherein the positive electrode further comprises activated carbon.
In the battery art, An teaches that a positive electrode may be provided with activated carbon for the benefit of improving charge, discharge and cycle life properties of the battery (paragraph [0010, 0027-0028, 0044]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Kim by including activated carbon in the positive electrode for the benefit of improving charge, discharge and cycle life properties of the battery as taught by An.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723